COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, McClanahan and Senior Judge Willis


JANICE G. BROWN
                                                                MEMORANDUM OPINION *
v.     Record No. 1971-07-3                                         PER CURIAM
                                                                   AUGUST 26, 2008
TJ ENTERPRISES, INC. AND
 COMPANION PROPERTY AND
 CASUALTY INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Janice G. Brown, pro se, on brief).

                 (Richard S. Sperbeck; Angela F. Gibbs; Midkiff, Muncie & Ross,
                 P.C., on brief), for appellee Companion Property and Casualty
                 Insurance Company.

                 No brief for appellee TJ Enterprises, Inc.


       Janice G. Brown (claimant) appeals a decision of the Workers’ Compensation

Commission (1) denying her claim seeking payment for medical treatment by Dr. Glenn Deputy

on the ground that such claim was barred by the doctrine of res judicata; (2) denying her claim

seeking payment for medical treatment by Dr. Richard P. Lango on the ground that such

treatment resulted from the unauthorized referral by Dr. Deputy and pertains to the

non-compensable testing for, and symptoms of, multiple sclerosis or a demyelinating disease;

and (3) finding that even, assuming arguendo, the issue of Dr. Deputy’s medical treatment had




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
not already been determined with finality, claimant failed to sustain her burden of proving such

treatment was causally related to her compensable November 1, 2002 injury by accident. 1

Notwithstanding claimant’s failure to comply with the requirements of Rule 5A:20 with respect

to her opening brief, we have reviewed the record and the commission’s opinion and find that

this appeal is without merit. Accordingly, we affirm for the reasons stated by the commission in

its final opinion. See Brown v. TJ Enterprises, Inc., VWC File No. 212-44-54 (July 10, 2007).

We dispense with oral argument and summarily affirm because the facts and legal contentions

are adequately presented in the materials before the Court and argument would not aid the

decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




       1
         The commission declined to address any remaining issues raised by claimant, as the
deputy commissioner denied the claim on issues of causation and the bar of res judicata, and,
therefore, any remaining issues would not change the outcome.
                                          -2-